Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected methods, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/31/2022. 
Applicant's election with traverse of invention I in the reply filed on 10/31/2022 is acknowledged.  The traversal is on the ground(s) that Examiner has failed to show lack of unity is unpersuasive .  This is not found persuasive because Examiner has shown the apparatus in group I and the methods in groups II and III lack a special technical feature that does not make a contribution over a prior art. Groups I, II and III share the same special technical feature: a manufacturing device that uses layer wise application and locally selective solidification of the build material (see claims) . This technical feature is shared by Derrer (EP 3395481 A1) and is therefore not special (see abstract of Derrer). Applicant argues Examiner has not pointed to specific language to delineate the lack of unity. However, Applicant’s claims are broad and the only special technical feature the claims share are “layer wise application” and “locally selective solidification of the build material” which are taught in “this invention concerns a powder bed fusion apparatus in which an object is built in a layer-by-layer manner (Derrer abstract) and locally selective solidification of the build material [Derrer 00114].  
Applicant argues Derrer does not prove lack of unity since Derrer does not appear to disclose process chambers have heat reflective means. However, heat reflective means is not the special technical feature shared by groups I, II and III. Therefore, Applicant’s arguments are moot. 
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 
The drawings are objected to under 37 CFR 1.83(a) for not being included.  The drawings must show every feature of the invention specified in the claims. Examiner notes drawings are found in the PG Pub but not in this application file. Examiner urges Applicant to file the drawings.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: coating unit and radiation unit in claim 1. The structure for the coating unit is discussed in pg. 20  lines 14-15 of the specification as this limitation is being interpreted in light of the disclosed structure. The radiation unit structure is discussed in pg. 20 lines 15-16 of the specification is being interpreted in light of the disclosed structure. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 7, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US20220072786 A1)  in view of Toppel (DE 102012012344B4).
Regarding claim 1, Weiss teaches a manufacturing device (1) for additive manufacturing of three- dimensional components by layer wise application locally selective solidification of a building material by means of at least one radiation unit (7), comprising a process chamber with at least one heat reflecting layer (11) which shields at least a portion of a surface within the process chamber (see figures). 

    PNG
    media_image1.png
    720
    626
    media_image1.png
    Greyscale

However, Weiss does not explicitly disclose a one coating unit. Nonetheless it is conventionally well known for three dimensional apparatus to have a coating unit. Analogous layer wise manufacturing art, Toppel, depicts a coating unit (11) that is used to ensure the material is uniformly spread (pg.3 paragraph 11). Therefore, it would have been obvious to one having ordinary skill to have incorporated a coating unit into the device taught by Weiss since (1) it is conventionally well known and (2) to ensure the material is uniformly spread. 
Regarding claim 2, Weiss teaches further comprising at least one active cooling means including at least one cooling plate (12.4) or cooling wall [0042].
Regarding claim 3, Weiss teaches wherein the at least one heat reflecting layer (11) shields at least a portion of a process chamber wall or a partition wall dividing the process chamber (see figures 1-2), wherein the at least one active cooling means (12.4) is arranged opposite to the heat reflecting layer (see figures 1-2).
Regarding claim 7, Weiss teaches wherein the heat reflecting layer shields at least a portion of a process chamber wall or a partition wall dividing the process chamber (figures 1-2). 
Regarding claim 9, Weiss teaches wherein the at least one heat reflecting layer is bonded to the portion of the surface or wherein the heat reflecting layer is connected to the portion of the surface [0038].
Regarding claim 10, Weiss teaches wherein a material of the at least one heat reflecting layer comprises at least one metal (gold is a metal) [0038]. 
Regarding claim 11, Weiss teaches the least one active cooling (12.4) means is arranged opposite the at least one heat reflecting layer (11) (figure 1).
Regarding claim 12, Weiss teaches wherein the at least one active cooling means (12.4) is arranged in at least one side region opposite at least one portion of the at least one heat reflecting layer (11) (figure 1).

Claim(s) 4-6, 8, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US20220072786 A1)  in view of Toppel (DE 102012012344B4) and further in view of Meiners (US20200061922 A1) 
Regarding claim 4, Weiss does not explicitly disclose wherein the heat reflecting layer shields at least a portion of a process chamber wall or a partition wall dividing the process chamber, wherein the at least one active cooling means is arranged to intersect at least one line that is perpendicular to at least one surface portion of the heat reflecting layer. However, layer wise art, Meiners, depicts heat reflecting layer shields (1072) at least a portion of a process chamber wall or a partition wall dividing the process chamber (figure 11), wherein the at least one active cooling means (1071) is arranged to intersect at least one line that is perpendicular to at least one surface portion of the heat reflecting layer (figure 11) for the benefit of protecting components within the chamber from heat radiating from the powder bed [0138]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the heat reflecting layer shields at least a portion of a process chamber wall or a partition wall dividing the process chamber, wherein the at least one active cooling means is arranged to intersect at least one line that is perpendicular to at least one surface portion of the heat reflecting layer, as taught by Meiners, into the device taught by Weiss for the benefit of protecting components within the chamber from heat radiating from the powder bed.
Regarding claims 5-6 and 8, Weiss does not explicitly disclose wherein the heat reflecting layer shields at least a portion of a component of the manufacturing device moving during operation of a portion of a coating arm of the at least one coating unit (claim 5), or wherein the heat reflecting layer shields at least a portion of a drive of the at least one coating unit (claim 6) or wherein a drive of the coating unit is arranged partially behind a lateral partition wall or a cover plate, and the heat reflecting layer at least partially shielding the partition wall (claim 8). Analogous layer wise art, Meiners, discloses wherein a drive of the coating unit is arranged partially behind a lateral partition wall or a cover plate (1037a, 1037b), and the heat reflecting layer at least partially shielding the partition wall (1073 a, 1073 b) [figure 12, 0141-0142] and the wiper (acts as coating unit) is connected to two shielding plates to be movable therewith and shield a portion of the drive [0142]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included heat reflecting layer shields at least a portion of a component of the manufacturing device moving during operation of a portion of a coating arm of the at least one coating unit and a drive of the coating unit is arranged partially behind a lateral partition wall or a cover plate, and the heat reflecting layer at least partially shielding the partition wall, as taught by Meiners, into the apparatus taught by Toppel for the benefit of protecting the driving mechanism and coating unit from heat radiating from the powder bed [0141]. 
Regarding claim 13, Weiss does not explicitly disclose at least one active cooling means is arranged in a ceiling area. However, analogous layer wise art, Meiners, suggests cooling lines can run over the top plate [0149]. Therefore, Meiners teaching reads on the claim limitation least one active cooling means is arranged in a ceiling area. It would therefore be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated active cooling means in the ceiling area, as taught by Meiners, into the apparatus taught by Weiss in order to prevent heat build up [0141]. 
Regarding claim 14, Weiss does not go into detail about the cooling means [0042]. One ordinary skill in the art would look to conventional art to determine the structure of the cooling means. Analogous layer wise art, Meiners, discloses cooling channels for passing coolant [0140] for the benefit of protecting components such as the driving mechanism from heat radiating from the powder bed [0140]. This reads on Applicant’s claim limitation: wherein at least one active cooling means comprises at least one fluid channel, in or on the cooling plate or a cooling wall through which a cooling fluid is flowable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated cooling wall through which cooling fluid is flowable, as taught by Meiners, into the device taught by Weiss, for the benefit of protecting components and ensuring proper cooling.  
Regarding claim 15, Weiss does not explicitly disclose at least one partition wall in a ceiling region and defining an intermediate space, at least one radiant heater in the intermediate space, in the partition wall, or on the partition wall. Analogous layer wise art, Meiners, depicts at least one partition wall in a ceiling region and defining an intermediate space, at least one radiant heater in the intermediate space, in the partition wall, or on the partition wall (see annotated figure 13 below). 

    PNG
    media_image2.png
    710
    575
    media_image2.png
    Greyscale











Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated disclose at least one partition wall in a ceiling region and defining an intermediate space, at least one radiant heater in the intermediate space, in the partition wall, or on the partition wall, as taught by Meiners, into the apparatus taught be Weiss for the benefit of providing heat in a reduced build size [0143]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARAH TAUFIQ/Examiner, Art Unit 1754